All appeals in this action not heretofore dismissed upon stipulation are now hereby dismissed. Enumeration of a long list of names is unnecessary.
The basis of this conclusion is that the notices of appeal were not filed within the statutory limit set by section 939 of the Code of Civil Procedure. The judgment was entered September 6, 1928. The notices were filed on and subsequent to February 6, 1929. The time for filing notices of appeal expired November 5, 1928. Proceedings on motion for a new trial were not initiated prior to the last-mentioned date. Manifestly, without some additional showing, the notices came too late.
But it is said that the judgment was entered September 12, 1928; that notices of intention to move for a new trial were filed on November 10, 1928, and were heard and denied February 26, 1929; hence it is claimed the notices of appeal above referred to were in time.
It appears, however, that on August 31, 1928, findings of fact and conclusions of law were filed, as was also the judgment, and this fact was noted in the register of actions kept by the clerk. On the sixth day of September, 1928, the clerk spread the said judgment at length upon the judgment-book and also noted this fact in his register of actions. However, the clerk in charge of judgments, intending to have the date of making up of the judgment-roll and docket entries correspond with the date of entry of judgment essayed on his own account, without order of court, to re-enter the identical judgment in the judgment-book on September 12, 1928. He then undertook to cancel his first entry of the judgment by writing across the face thereof these words: "Cancelled, September 12, 1928," and making a marginal note thereon, reading as follows: "This judgment after being entered, was returned to Court before docketing, and is now entered under date of September 12, 1928, in Book 689, Page 391. (signed) A.R. Groenke, Chief Judgment Clerk pro tem., September 12, 1928." *Page 592 
On February 26, 1929, a motion was duly noticed, having for its object the correction of the records of the action to speak the truth by expunging therefrom the purported entry of September 12th, and also expunging the attempted cancellation as well as the marginal and other matter purporting to nullify the previous entry of the judgment on September 6th. The application was supported by affidavits and a hearing was had thereon, and thereafter, on March 20, 1929, the court made an order in full accord with the notice, the effect of which was to remove all clouds from around and about said entry of September 6th and to declare it to be the true date of entry of said judgment.
[1] We see nothing whatsoever upon which to question the propriety of this action of the trial court. Manifestly, the judgment was entered September 6th and manifestly also the clerk may not alter the effect of the entry by any act of his own solely in pursuance of his ministerial authority. The loss or destruction of the judgment-book would not alter the effect of the entry of judgment nor the constructive notice which it imparts. (23 R.C.L., p. 268.)
Counsel on both sides have spent much time and energy in presenting us with voluminous briefs, but to us the question is determined by the statute and by well-settled decisions of this court. It may be conceded that if we could say that the action of the court in making the order expunging the purported entry of September 12th was void, we would, in aid of our own jurisdiction, so declare, thereby sustaining these appeals, but certainly the burden rests upon appellants to show wherein such order was invalid, and no such showing is made or attempted. These motions are presented and resisted upon certificates and first and second supplemental certificates made by the clerk of the court. From them it is our conclusion, as above stated, that the court acted properly within its powers, and nothing is shown to in anywise make even questionable its action.
The duty of the clerk to enter the judgment in conformity with the decision of the court is declared in section 664 of the Code of Civil Procedure. The duty to keep a judgment-book and enter therein the judgments rendered is declared in section 668 of said code. The duty to make up and file the judgment-roll is declared in section 670 of said *Page 593 
code. This is to be followed by proper entries in the docket to be kept by said clerk (sec. 671, Code Civ. Proc.). The register of actions and its notations are provided for in section 1052 of the Code of Civil Procedure.
[2] To be effectual the judgment must be entered (Code Civ. Proc., sec. 664; Schurtz v. Romer and Kerkow, 81 Cal. 244, 247 [22 P. 657]). This is the initial point from which rights thereunder respecting appeals arise (Coon v. United Order ofHonor, 76 Cal. 354, 355 [18 P. 384]; Menzies v. Watson,105 Cal. 109 [38 P. 641]; Estate of Scott, 124 Cal. 671, 675 [57 P. 654]; Dore v. Klumpke, 140 Cal. 356 [73 P. 1064];Wood, Curtis  Co. v. Missouri etc. Ry. Co., 152 Cal. 344
[92 P. 868]).
[3] Our jurisdiction to entertain appeals is dependent upon a compliance with the statutory prerequisites (Lancel v.Postlethwaite, 172 Cal. 326 [156 P. 486]; Estate of Turner,139 Cal. 85 [72 P. 718]; Williams v. Long, 130 Cal. 58 [80 Am. St. Rep. 68, 62 P. 264]). Section 939 has been liberalized to allow an appeal after rendition and before entry, but an appeal initiated after the prescribed period after entry has lapsed confers no jurisdiction on this court. [4] The clerk exercises no judicial function and his errors do not extend jurisdiction by indirection or estoppel.
Richards, J., Seawell, J., and Waste, C.J., concurred.